Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered November 8, 1985, convicting him of attempted criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends on this appeal that his trial counsel’s failure to challenge his arrest as founded on less than probable cause constituted ineffective assistance of counsel. This claim, however, is based on matters which are dehors the record, and, therefore, are not subject to review on direct appeal (see, People v Ramos, 63 NY2d 640, 643; People v Brown, 45 NY2d 852; People v Candelaria, 139 AD2d 752, 753; People v Navedo, 137 AD2d 726, lv denied 71 NY2d 1030; People v Ricks, 135 AD2d 844, 845).
The defendant’s contentions with regard to the propriety of the sentence imposed are unpreserved for appellate review (see, People v Ifill, 108 AD2d 202) and, in any event, lack merit. Mollen, P. J., Mangano, Hooper and Spatt, JJ., concur.